DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 40, 42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is unable to find “clinical intervention” and “neurosurgery intervention” from the original specification. The only disclosure that the examiner can find is for “pre-operative neurosurgical planning.” See para 0092. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 39, 40, 42, and 43, it is unclear what the metes and bounds of “clinical intervention” or “neurosurgery intervention” are. Is that just a person’s abstract thoughts about the brain after looking at the combined anatomical and functional map of a brain? 
Is “neurosurgery intervention” the same as “pre-operative neurosurgical planning”? Applicant has not clearly defined such “intervention” in the Specification. For the purpose of the examination, the Examiner will interpret it as ANY neurosurgical related activities. 
Furthermore, it is unclear what the scope of “is adapted for” are. For system claim, would this merely mean “capable of”? 
Still furthermore, what apparatus or method would further limit this system or method claim? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 19 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Graph-based network analysis of resting-state functional MRI, Frontiers in Systems Neuroscience, Volume 4, Article 16, June 2010, hereinafter Wang ‘2010) in view of Laurienti et al. (Modularity maps reveal community structure in the resting human brain. Nat Prec., 2009, hereinafter Laurienti ‘2009), and further in view of Tripoliti et al. (A six stage approach for the diagnosis of the Alzheimer’s disease based on fMRI data, Journal of Biomedical Informatics 43, 2010, 307–320, Available online October 31, 2009, hereinafter Tripoliti ‘2009).
In re claims 19 and 28, Wang ‘2010 teaches a brain activity mapping system for deployment in a clinical environment, the system comprising a computing device, the computing device comprising: 
a memory device storing a resting state network map of a subject's brain generated using resting state fMRI data collected from a brain of the subject with a task-less fMRI technique (abstract, note that intrinsic is task-free/less fMRI; page 2, col. left, para 2; page 3; ), the resting state network map comprising a plurality of voxels (page 4), each voxel associated with at least one classification index and corresponding classification value, each classification value indicative of membership of the voxel in one resting state network of a plurality of resting state networks (fig. 1 and its label; fig. 2, and its label, pages 2-3; page 7), the plurality of resting state networks comprising a default mode network (DMN), a sensorimotor network (SMN), a language network 
a processor coupled to the memory device, the processor configured to: receive the resting state network map and the anatomic imaging map from the memory device (fig.1). 
Wang ‘2010 fails to explicitly teach coregister the resting state network map with the anatomic imaging map to form a combined anatomic and functional map; and provide a user output of the combined anatomic and functional map of the subject's brain. 
However, Wang ‘2010 teaches the co-registration of a resting state network map and an anatomical map (fig. 2). 
Furthermore Wang ‘2010 teaches that “Laurienti et al. (2009) combined R-fMRI and graph theory to explore the modular structure of resting-state brain networks derived from six normal young adults. Modular architecture was again uncovered in spite of the use of a different module detection algorithm of QCut. It is noteworthy that the default-mode network was separated into three primary modules: the module of the medial frontal cortex, the module of sections from the parietal lobe and parahippocampal gyrus and the module of portions from the cuneus gyrus, parietal cortex and middle frontal gyrus.” See Page 8, para 1. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘2010 to include the features of Laurienti ‘2009 in order to provide an unbiased view of network communities and promise to provide new insights into organization of the brain.
Wang ‘2010 and Laurienti ‘2009 fail to teach using a predetermined supervised classifier. 
Tripoliti ‘2009 teaches each voxel associated with at least one classification index and corresponding classification value, each classification value indicative of membership of the voxel in one resting state network of a plurality of resting state networks (abstract, page 308, col. left, para 6; pages 312-314, 2.2.5. Classification, 2.2.5.3 Support Vector Machine, 2.26. Rule extraction); wherein the resting state network map is produced by transforming a plurality of correlation maps (page 312, 2.2.4. feature selection; page 313, 2.2.5.2 Improvement of Random Forests) using a predetermined supervised classifier (2.2.5.3 Support Vector Machine).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘2010 to include the features of Laurienti ‘2009 in order to provide an unbiased view of network communities and .

Claims 22-24, 26, 31, 32, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 in view of Uddin et al. (Functional Connectivity of Default Mode Network Components: Correlation, Anticorrelation, and Causality, Human Brain Mapping 30:625–637, 2009, hereinafter Uddin ‘2009).
In re claims 22 and 31, Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 fail to teach wherein each of the at least one classification values ranges from -1 to 1, wherein -1 is indicative of non- membership in the one resting state network and 1 is indicative of membership in the one resting state network. 
Uddin ‘2009 teaches wherein each of the at least one classification values ranges from 0 to 1, wherein 0 corresponds to high anticorrelation indicative of non- membership in the one resting state network and 1 corresponds to high correlation indicative of membership in the one resting state network (abstract, page 628, col. left, para 1; fig. 2; page 630, Negatively-Correlated Network; fig. 4).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 to include the features of Uddin ‘2009 in order to examine functional 
In re claims 23 and 35, Uddin ‘2009 teaches wherein at least a portion of the combined anatomic and functional map comprises a group of voxels from the plurality of voxels defining at least one functional portion of a brain, wherein each voxel of the group of voxels is associated with at least one classification index with a classification value greater than zero (fig. 2, fig. 3; page 628, col. left, para 1; page 630, Direct Comparison between Networks; Page 633, Discussion of Areas Correlated with vmPFC and PCC; note that functional portion of the brain are in color (red/pink/blue/green scale) and these color is not present on the non-functional areas which are in gray scale, all positively correlated value would be greater than zero).
In re claims 24 and 32, Uddin ‘2009 teaches wherein at least a portion of the combined anatomic and functional map comprises a group of voxels from the plurality of voxels defining at least one non-functional portion of a brain, wherein each voxel of the group of voxels is associated with at least one classification index with a classification value less than zero (fig. 2, fig. 3; page 628, col. left, para 1; page 630, Direct Comparison between Networks; Page 633, Discussion of Areas Correlated with vmPFC and PCC; note that functional portion of the brain are in color (red/pink/blue/green scale) and these color is not present on the non-functional areas which are in gray scale, all negatively correlated value would be less than zero).
In re claim 26, Uddin ‘2009 teaches wherein each correlation map of the plurality of correlation maps comprise a plurality of elements, each element comprising a correlation between one time-series measurement and an additional time-series .

Claims 27 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 in view of Jiang et al. (Medical image analysis with artificial neural networks, Computerized Medical Imaging and Graphics, Volume 34, Issue 8, December 2010, Pages 617-631, Available online 14 August 2010, hereinafter Jiang ‘2010).
In re claims 27 and 38, Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 fail to teach wherein the predetermined supervised classifier is a perceptron.
Jiang ‘2010 teaches wherein the predetermined supervised classifier is a perceptron (page 618, col. right, 2.2. Feed-forward network).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 to include the features of Jiang ‘2010 in order to associate training patterns with outputs for nonlinearly separable data. 

Claims 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 in view Sankar et al. (Functional MRI in Image Guided Neurosurgery. In: Lozano A.M., Gildenberg P.L., Tasker R.R. .
In re claims 39-44, Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 fail to teach wherein the user output of the combined anatomic and functional map of the subject's brain is adapted for a clinical intervention; wherein the clinical intervention is a neurosurgery intervention; wherein the user output of the combined anatomic and functional map of the subject's brain is adapted for pre-operative neurosurgical planning.
Sankar ‘2009 teaches wherein the user output of the combined anatomic and functional map of the subject's brain is adapted for a clinical intervention; wherein the clinical intervention is a neurosurgery intervention; wherein the user output of the combined anatomic and functional map of the subject's brain is adapted for pre-operative neurosurgical planning (page 2, para 1; page 8; conclusions)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wang ‘2010, Laurienti ‘2009, and Tripoliti ‘2009 include the features of Sankar ‘2009 in order to determine the feasibility of open cortical resections by delineating those areas of eloquent cortex which may be at risk in a planned surgical procedure. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19, 22-24, 26, 27, 28, 31, 32, 35, 38-44, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793